Case 18-00781-SMT           Doc 98    Filed 05/04/19 Entered 05/04/19 15:42:36          Desc Main
                                     Document     Page 1 of 18



                          IN THE UNITED STATES BANKRUPTCY
                         COURT FOR THE DISTRICT OF COLUMBIA

 IN RE:                                         )
                                                )
 UPPER CUTS GENTLEMEN’S                         )               Case No. 18-00781-SMT
 GROOMING PLACE, LLC                            )               Chapter 11
           Debtor-In-Possession                 )
                                                )

                              FIRST APPLICATION FOR INTERIM
                                COMPENSATION OF COUNSEL

          COMES NOW, Ashvin Pandurangi of AP Law Group, PLC, (“Applicant”), pursuant to

 11 U.S.C. §§330 and 331, Fed R. Bankr. P. 2016(a) and Local Rule 2016-1(A), Applicant

 respectfully represents the following to the Court.

                             EMPLOYMENT AS COUNSEL FOR DEBTOR

       1. Applicant was retained by Upper Cuts Gentlemen’s Grooming Lounge (“Debtor”) on

or about December 6, 2019 as counsel in its Chapter 11 case. The Court entered an Order

authorizing the employment of Applicant on March 7, 2019 (Docket #75).

                                             RETAINER

          2. Applicant is currently holding a retainer of $10,000 in this case.

                                           CASE STATUS

      3. On December 6, 2018, Debtor filed the instant case under Chapter 11 of the

Bankruptcy Code in the United States Bankruptcy Court for District of Columbia, Case No.

18-00781-SMT.
  Case 18-00781-SMT          Doc 98    Filed 05/04/19 Entered 05/04/19 15:42:36              Desc Main
                                      Document     Page 2 of 18



          4. Debtor has continued to operate its business and manage its financial affairs as debtor

  in possession.

5. Applicant was hired to counsel Debtor in preparing and filing the Chapter 11 schedules,

  statements and lists, preparing and filing other necessary applications and motions,

  conducting negotiations with creditors as necessary and counseling Debtor on the Chapter 11

  process, as well as developing a plan of reorganization.

              SUMMARY OF SERVICES RENDERED AND HOURS EXPENDED

6. Applicant is experienced in bankruptcy matters. Pursuant to agreement with

  the Debtor, the Applicant was to be compensated at the rate of $300.00 per hour for his services.


7. Applicant respectfully submits that the rate of $300.00 per hour is a fair and generally accepted

  rate of compensation for services of the type rendered herein by Applicant.

8. The dates, descriptions and hours of service are more fully set forth in the Customer Invoice

  attached as Exhibit “A”.

9. Applicant has no agreement to share any compensation which may be awarded by this Court. All

  services provided herein were performed by Applicant for and on behalf of the Debtor and not for

  or on behalf of any other person or entity.

           WHEREFORE, the Applicant prays that the Court enter an Order (i) authorizing and

   awarding counsel fees to Ashvin Pandurangi for services rendered and expenses paid for the

   period December 6, 2019 through May 2, 2019 in the amount of $14,751.03, or in such other

   amount as to this Court may appear just, and authorize Applicant to withdraw the $10,000.00

   retainer balance in his trust account and apply it to the award.

   DATED: May 4, 2019                                            Ashvin Pandurangi



                                                                 /s/ Ashvin Pandurangi
                                                                 Ashvin Pandurangi
Case 18-00781-SMT           Doc 98     Filed 05/04/19 Entered 05/04/19 15:42:36           Desc Main
                                      Document     Page 3 of 18




                                Respectfully Submitted,

                                UPPER CUTS GENTLEMAN’S GROOMING PLACE, LLC
                                By Counsel

                                /s/ Ashvin Pandurangi
                                Ashvin Pandurangi, Esq., VSB# 86966
                                AP Law Group, PLC
                                211 Park Ave.
                                Falls Church, VA 22043
                                Tel: (571) 969-6540
                                Fax: (571) 699-0518
                                ap@aplawg.com
                                Counsel for Upper Cuts Gentlemen’s Grooming Place, LLC



                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 4th day of Msy, 2019 a true copy of the foregoing First

Application for Interim Compensation of Counsel was served electronically on: Joseph A.

Guzinski, Esquire, Office of the U.S. Trustee, 1725 Duke St., Suite 650, Alexandria, VA; and sent

first class mail, postage prepaid, to the attached list of creditors.


                                                        /s/ Ashvin Pandurangi
                                                        Ashvin Pandurangi, Esq., VSB# 86966
    Case 18-00781-SMT   Doc 98    Filed 05/04/19 Entered 05/04/19 15:42:36   Desc Main
                                 Document     Page 4 of 18


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




     Albert & Schulwolf LLC
     110 North Washington St.
     Suite 300
     Rockville, MD 20850



     Ameriquest
     2 Huntington Quad SO
     Suite 202D
     Melville, NY 11747



     Associated Credit Services
     PO Box 5171
     Westborough, MA 01581



     Bond Washington, LLC
     1401 New York Ave. NW
     Suite B100
     Washington, DC 20005



     Govt of District of Columbia
     Office of Tax and Revenue
     1101 4th Street, SW
     Washington, DC 20024



     Green Capital Funding LLC
     53 Mason St.
     Suite 6B
     Riverside, CT 06878



     IRS Centralized Insolvency Op
     PO Box 7346
     Philadelphia, PA 19101



     Mark McIntosh
     4915 Virginia St.
     Alexandria, VA 22312
Case 18-00781-SMT   Doc 98    Filed 05/04/19 Entered 05/04/19 15:42:36   Desc Main
                             Document     Page 5 of 18



 Maryland Department of Transportation
 60 West Street
 Suite 102
 Annapolis, MD 21401



 Penn Credit
 PO Box 988
 Harrisburg, PA 17108



 RSI Enterprises, Inc.
 PO Box 710507
 Herndon, VA 20171



 SunTrust Bank
 303 Peachtree Street, NE
 Suite 900
 Atlanta, GA 30308



 Virginia Dept of Taxation
 P.O. Box 997
 Spotsylvania, VA 22553
Case 18-00781-SMT   Doc 98    Filed 05/04/19 Entered 05/04/19 15:42:36   Desc Main
                             Document     Page 6 of 18




                     EXHIBIT A
       Case 18-00781-SMT            Doc 98       Filed 05/04/19 Entered 05/04/19 15:42:36               Desc Main
                                                Document     Page 7 of 18

                                                                                                    INVOICE
AP Law Group, PLC
7777 Leesburg Pike, 402N
Falls Church, VA - Virginia 22043
                                                                                              Invoice #:                 1010
                                                                                                  Date:             05-02-2019
                                                                                                Due On:             05-09-2019

Upper Cuts Gentlemen's Grooming Place LLP



Services
Date        Atty   Description                                                               Quantity       Rate        Total

12-03-18    AP     Representation at IDI                                                         1.75      300.00     $525.00


12-06-18    AP     Initial office meeting                                                        0.58      300.00     $175.00


12-06-18    AP     File creation and email communication                                         0.17      300.00      $50.00


12-07-18    AP     Preparing/filing emergency petition                                           0.83      300.00     $250.00


12-11-18    AP     Preparing/filing verification of creditor matrix                              0.25      300.00      $75.00


12-17-18    AP     Preparing schedules A/B and SOFA                                              0.67      300.00     $200.00


12-17-18    AP     Call w/ SunTrust rep                                                          0.08      300.00      $25.00


12-20-18    AP     Call/email w/ suntrust rep                                                    0.08      300.00      $25.00


12-21-18    AP     Mt to extend deadline to file missing docs                                    0.50      300.00     $150.00


12-21-18    AP     Email to MM re: suntrust letter                                               0.17      300.00      $50.00


12-23-18    AP     Proposed order to extend deadline                                             0.25      300.00      $75.00


12-27-18    AP     Suntrust rep re: adequate protection                                          0.25      300.00      $75.00


12-27-18    AP     Remaining schedules, statements and lists                                     0.50      300.00     $150.00


12-27-18    AP     Office meeting with MM - review petition, docs for IDI, suntrust letter       0.67      300.00     $200.00


12-28-18    AP     Email to MM re: docs for court and IDI                                        0.17      300.00      $50.00


12-28-18    AP     Call w/ landlord rep re: post petition rent                                   0.17      300.00      $50.00


12-30-18    AP     Statement under oath re: tax documents                                        0.25      300.00      $75.00


                                                                 Page: 1
     Case 18-00781-SMT          Doc 98      Filed 05/04/19 Entered 05/04/19 15:42:36                Desc Main
                                           Document     Page 8 of 18
12-30-18   AP   Reviewing docket for prior MD bk                                             0.33   300.00   $100.00


01-02-19   AP   Preparing for IDI - reviewing/sending docs to Pika                           1.33   300.00   $400.00


01-04-19   AP   Email Correspondence: December 2018 bank statement                           0.08   300.00    $25.00


01-04-19   AP   Email Correspondence: SunTrust Bank/Gentlemen's Grooming Place,              0.08   300.00    $25.00
                L.L.C. -- Follow-Up re: Chapter 11 Bankruptcy Case and Cash Collateral


01-04-19   AP   Email Correspondence: re: Order to attend Hearing                            0.08   300.00    $25.00


01-04-19   AP   Email Correspondence: RE: FW: Fast Cash Capital; Shane Murphy                0.08   300.00    $25.00


01-04-19   AP   Phone call and email to Fast Cash Capital re: payoff                         0.17   300.00    $50.00


01-04-19   AP   Email Correspondence: RE: SunTrust Bank/Gentlemen's Grooming Place,          0.08   300.00    $25.00
                L.L.C. -- Follow-Up re: Chapter 11 Bankruptcy Case and Cash Collateral


01-04-19   AP   Email Correspondence: gross annual revenue                                   0.17   300.00    $50.00


01-04-19   AP   Email Correspondence: FW: RE: Upper Cuts                                     0.08   300.00    $25.00


01-04-19   AP   Email Correspondence: RE: Upper Cuts                                         0.08   300.00    $25.00


01-04-19   AP   Email Correspondence: RE: FW: Payoff letter for both advances                0.08   300.00    $25.00


01-04-19   AP   Email Correspondence: Insider payments (salary) over last 1 year             0.08   300.00    $25.00


01-04-19   AP   Email Correspondence: payments to creditors within 90 days prior to filing   0.08   300.00    $25.00


01-07-19   AP   Email Correspondence: post petition rent payments                            0.08   300.00    $25.00


01-07-19   AP   Email Correspondence: RE: payments to creditors within 90 days prior to      0.08   300.00    $25.00
                filing


01-07-19   AP   Amend schedules A/B (delete insurance), E/F and SOFA                         1.75   300.00   $525.00


01-07-19   AP   Email Correspondence: RE: Insider payments (salary) over last 1 year         0.08   300.00    $25.00


01-07-19   AP   Email Correspondence: retainer payment                                       0.67   300.00   $200.00


01-07-19   AP   App to Employ Counsel and Verified Statement; notice and proposed            1.17   300.00   $350.00
                order.


01-07-19   AP   Phone Call: accounting services for Upper Cuts                               0.00   300.00      $0.00


01-07-19   AP   Email Correspondence: re: accounting services                                0.08   300.00    $25.00


01-07-19   AP   Email Correspondence: RE: Upper Cuts                                         0.08   300.00    $25.00

                                                        Page: 2
     Case 18-00781-SMT           Doc 98      Filed 05/04/19 Entered 05/04/19 15:42:36         Desc Main
                                            Document     Page 9 of 18
01-08-19   AP   Email Correspondence: RE: Order to attend Hearing                      0.08   300.00    $25.00


01-08-19   AP   Email Correspondence: RE: Order to attend Hearing                      0.08   300.00    $25.00


01-08-19   AP   Email Correspondence: RE: Order to attend Hearing                      0.08   300.00    $25.00


01-08-19   AP   Email Correspondence: RE: Order to attend Hearing                      0.08   300.00    $25.00


01-08-19   AP   Email Correspondence: RE: Order to attend Hearing                      0.08   300.00    $25.00


01-08-19   AP   Reviewing SunTrust loan documents                                      0.25   300.00    $75.00


01-08-19   AP   Email Correspondence: RE: Order to attend Hearing                      0.08   300.00    $25.00


01-08-19   AP   Email Correspondence: FORM1 for bank accounts                          0.08   300.00    $25.00


01-09-19   AP   Email Correspondence: RE: FORM1 for bank accounts                      0.08   300.00    $25.00


01-09-19   AP   Email Correspondence: Re: Upper Cuts Gentleman's Grooming Place, LLC   0.08   300.00    $25.00
                18-13550 Chapter 11 Initial Debtor Interview


01-09-19   AP   Email Correspondence: RE: FORM1 for bank accounts                      0.08   300.00    $25.00


01-09-19   AP   Email Correspondence: Upper Cuts Gentlemen's Grooming Place 18-00781   0.08   300.00    $25.00
                - 341 meeting


01-09-19   AP   Email Correspondence: Bank statements and Clover Tips statements for   0.17   300.00    $50.00
                2018


01-09-19   AP   Drafting/filing Local Form 13                                          0.33   300.00   $100.00


01-09-19   AP   Email Correspondence: RE: FORM1 for bank accounts                      0.08   300.00    $25.00


01-09-19   AP   Email Correspondence: RE: Upper Cuts Gentlemen's Grooming Place 18-    0.08   300.00    $25.00
                00781 - 341 meeting


01-09-19   AP   Preparing for 341 meeting                                              0.75   300.00   $225.00


01-09-19   AP   call with suntrust rep re: cash collateral order and 341               0.33   300.00   $100.00


01-09-19   AP   Email Correspondence: RE: Bank statements and Clover Tips statements   0.08   300.00    $25.00
                for 2018


01-09-19   AP   Email Correspondence: RE: Bank statements and Clover Tips statements   0.08   300.00    $25.00
                for 2018


01-09-19   AP   Email Correspondence: RE: Bank statements and Clover Tips statements   0.08   300.00    $25.00
                for 2018


01-10-19   AP   Call with Kevin CPA re: balance sheet                                  0.08   300.00    $25.00

                                                          Page: 3
     Case 18-00781-SMT          Doc 98     Filed 05/04/19 Entered 05/04/19 15:42:36             Desc Main
                                          Document     Page 10 of 18
01-10-19   AP   Reviewing/sending bank statements to Pika                                0.17   300.00    $50.00


01-10-19   AP   Email Correspondence: RE: Application to Employ and Verified Statement   0.08   300.00    $25.00


01-10-19   AP   App to Employ CPA and Verified Statement                                 0.50   300.00   $150.00


01-10-19   AP   341 meeting in D.C. bankruptcy court                                     3.00   300.00   $900.00


01-10-19   AP   Email Correspondence: 341 follow up - additional documents needed        0.25   300.00    $75.00


01-10-19   AP   Email Correspondence: SunTrust Bank/Gentlemen's Grooming Place,          0.08   300.00    $25.00
                L.L.C. -- Follow-Up re: Chapter 11 Bankruptcy Case and Cash Collateral


01-11-19   AP   Email Correspondence: FW: Additional documents for Upper Cuts            0.08   300.00    $25.00
                Gentleman's Grooming Place, LLC 18-781


01-11-19   AP   Email Correspondence: RE: 341 follow up - additional documents needed    0.08   300.00    $25.00


01-11-19   AP   Phone Call: ACH withdrawals                                              0.00   300.00      $0.00


01-14-19   AP   Email Correspondence: RE: Upper Cuts                                     0.08   300.00    $25.00


01-15-19   AP   Email Correspondence: RE: Upper Cuts Gentleman's Grooming Place, LLC     0.08   300.00    $25.00
                18-13550 Chapter 11 Initial Debtor Interview


01-15-19   AP   Email Correspondence: SunTrust bank account statements                   0.08   300.00    $25.00


01-16-19   AP   Email Correspondence: Upper Cuts 18-00781 - SunTrust bank account        0.08   300.00    $25.00
                statements


01-16-19   AP   Email Correspondence: FW: Re: Upper Cuts 18-00781 - SunTrust bank        0.08   300.00    $25.00
                account statements


01-17-19   AP   SunTrust rep re: cash collateral order                                   0.17   300.00    $50.00


01-17-19   AP   Reviewing/filing app to employ CPA, proposed order and notice            0.58   300.00   $175.00


01-21-19   AP   Reviewing MOR                                                            0.50   300.00   $150.00


01-22-19   AP   Email Correspondence: SunTrust cash collateral order                     0.08   300.00    $25.00


01-22-19   AP   Email Correspondence: RE: SunTrust Bank/Gentlemen's Grooming Place,      0.08   300.00    $25.00
                L.L.C. -- Follow-Up re: Chapter 11 Bankruptcy Case and Cash Collateral


01-22-19   AP   Email Correspondence: Re: Draft MOR                                      0.08   300.00    $25.00


01-22-19   AP   Revised budget for proposed cash collateral order                        0.33   300.00   $100.00


01-22-19   AP   with CPA re: financial docs                                              0.17   300.00    $50.00


                                                         Page: 4
     Case 18-00781-SMT          Doc 98     Filed 05/04/19 Entered 05/04/19 15:42:36                 Desc Main
                                          Document     Page 11 of 18
01-22-19   AP   Email Correspondence: RE: SunTrust Bank/Gentlemen's Grooming Place,          0.08   300.00    $25.00
                L.L.C. -- Follow-Up re: Chapter 11 Bankruptcy Case and Cash Collateral


01-22-19   AP   Consent Motion for Use of Cash Collateral                                    0.58   300.00   $175.00


01-22-19   AP   Reviewng, redacting, filing 12/2018 MOR                                      0.75   300.00   $225.00


01-23-19   AP   Email Correspondence: Upper Cuts Gentleman's Grooming Place, LLC 18-         0.08   300.00    $25.00
                13550, 12/2018 MOR


01-23-19   AP   Email Correspondence: RE: SunTrust Bank/Gentlemen's Grooming Place,          0.08   300.00    $25.00
                L.L.C. -- Follow-Up re: Chapter 11 Bankruptcy Case and Cash Collateral


01-23-19   AP   Email Correspondence: RE: SunTrust Bank/Gentlemen's Grooming Place,          0.08   300.00    $25.00
                L.L.C. -- Follow-Up re: Chapter 11 Bankruptcy Case and Cash Collateral


01-24-19   AP   Finalizing/filing consent motion to use cash collateral and proposed order   0.67   300.00   $200.00


01-24-19   AP   Email Correspondence: RE: SunTrust Bank/Gentlemen's Grooming Place,          0.08   300.00    $25.00
                L.L.C. -- Follow-Up re: Chapter 11 Bankruptcy Case and Cash Collateral


01-28-19   AP   Email Correspondence: Additional Documents Requested at 341                  0.08   300.00    $25.00


01-28-19   AP   Email Correspondence: RE: Additional Documents Requested at 341              0.08   300.00    $25.00


02-06-19   AP   Email Correspondence: Updated balance sheet and P&L                          0.08   300.00    $25.00


02-06-19   AP   Email Correspondence: RE: Updated balance sheet and P&L                      0.08   300.00    $25.00


02-09-19   AP   Email Correspondence: re: Suntrust adequate protection payments for          0.08   300.00    $25.00
                Jan. and Feb.


02-11-19   AP   Email Correspondence: re: Fwd: Upper Cuts - Equipment Lease - Please         0.08   300.00    $25.00
                response


02-13-19   AP   Call w/ J. Hardman re: amended cash collateral order                         0.08   300.00    $25.00


02-13-19   AP   Amended Notice, Mt and Order for Cash Collateral                             0.75   300.00   $225.00


02-14-19   AP   Call w/ Michael (CPA) re: company budget                                     0.17   300.00    $50.00


02-19-19   AP   Email Correspondence: RE: financial documents and schedule                   0.08   300.00    $25.00
                amendments


02-20-19   AP   Email Correspondence: MOR for Jan 2019                                       0.08   300.00    $25.00


02-22-19   AP   Office meeting with MM - re: MOR, financial docs, landlord settlement        0.50   300.00   $150.00


02-22-19   AP   Email Correspondence: Monthly Operating Report for January 2019              0.08   300.00    $25.00



                                                        Page: 5
     Case 18-00781-SMT          Doc 98    Filed 05/04/19 Entered 05/04/19 15:42:36              Desc Main
                                         Document     Page 12 of 18
02-22-19   AP   Email Correspondence: RE: Fwd: Upper Cuts Gents Grooming notice of       0.08   300.00    $25.00
                returned fee payment 2.21.19.pdf


02-22-19   AP   Email Correspondence: re: Upper Cuts balance sheet 12/6/18               0.17   300.00    $50.00


02-25-19   AP   Email Correspondence: RE: Monthly Operating Report for January 2019      0.08   300.00    $25.00


02-25-19   AP   Email Correspondence: Re: Monthly Operating Report for January 2019      0.08   300.00    $25.00


02-25-19   AP   Email Correspondence: Re: Monthly Operating Report for January 2019      0.08   300.00    $25.00


02-28-19   AP   Email Correspondence: financials for MOR                                 0.08   300.00    $25.00


02-28-19   AP   Email Correspondence: re: office meeting                                 0.08   300.00    $25.00


02-28-19   AP   Email Correspondence: RE: financials for MOR                             0.08   300.00    $25.00


02-28-19   AP   Email Correspondence: Re: office meeting                                 0.08   300.00    $25.00


02-28-19   AP   Email Correspondence: RE: financials for MOR                             0.08   300.00    $25.00


03-01-19   AP   Email Correspondence: RE: bank statements that cover Mariner             0.08   300.00    $25.00


03-01-19   AP   Email Correspondence: Re: office meeting                                 0.08   300.00    $25.00


03-04-19   AP   Office meeting with HM re: MOR/financials                                0.67   300.00   $200.00


03-05-19   AP   Email Correspondence: RE: SunTrust Bank/Upper Cuts - Status of           0.17   300.00    $50.00
                Bankruptcy Case and Cash Collateral Order


03-06-19   AP   Email Correspondence: re: doctor's note                                  0.08   300.00    $25.00


03-06-19   AP   Email Correspondence: RE: January MOR                                    0.08   300.00    $25.00


03-06-19   AP   Email Correspondence: RE: FW: Valley Green Landscaping 18-11216 1/19     0.08   300.00    $25.00
                MOR


03-07-19   AP   Email Correspondence: another meeting to discuss options going forward   0.08   300.00    $25.00


03-07-19   AP   Meeting with CPA re: financial records                                   0.67   300.00   $200.00


03-07-19   AP   Email Correspondence: RE: Upper Cuts DC, SunTrust Loan Payment, 03-07-   0.08   300.00    $25.00
                2019


03-08-19   AP   Email Correspondence: Re: Upper Cuts DC, SunTrust Loan Payment, 03-07-   0.17   300.00    $50.00
                2019


03-08-19   AP   Email Correspondence: RE: SunTrust Bank/Upper Cuts - Status of           0.17   300.00    $50.00
                Bankruptcy Case and Cash Collateral Order


                                                          Page: 6
     Case 18-00781-SMT          Doc 98       Filed 05/04/19 Entered 05/04/19 15:42:36        Desc Main
                                            Document     Page 13 of 18
03-08-19   AP   Email Correspondence: RE: SunTrust Bank/Upper Cuts - Status of        0.08   300.00    $25.00
                Bankruptcy Case and Cash Collateral Order


03-08-19   AP   Email Correspondence: RE: SunTrust Bank/Upper Cuts - Status of        0.08   300.00    $25.00
                Bankruptcy Case and Cash Collateral Order


03-11-19   AP   Preparing fee app for CPA                                             0.58   300.00   $175.00


03-13-19   AP   Email Correspondence: Re: Upper Cuts fee application                  0.08   300.00    $25.00


03-13-19   AP   Preparing fee app for CPA                                             0.33   300.00   $100.00


03-19-19   AP   Email Correspondence: Re: FW: RE: Upper Cuts                          0.08   300.00    $25.00


03-19-19   AP   Email Correspondence: Re: Upper Cuts fee application                  0.08   300.00    $25.00


03-19-19   AP   Email Correspondence: RE: Upper Cuts fee application                  0.17   300.00    $50.00


03-19-19   AP   Email Correspondence: settlement offer to landlord                    0.08   300.00    $25.00


03-20-19   AP   Email Correspondence: RE: settlement offer to landlord                0.08   300.00    $25.00


03-21-19   AP   Email Correspondence: RE: settlement offer to landlord                0.08   300.00    $25.00


03-21-19   AP   Email Correspondence: RE: FW: RE: Upper Cuts                          0.08   300.00    $25.00


03-25-19   AP   Email Correspondence: RE: Status                                      0.08   300.00    $25.00


03-25-19   AP   Email Correspondence: Re: Status                                      0.08   300.00    $25.00


03-25-19   AP   Email Correspondence: Re: Status                                      0.08   300.00    $25.00


03-26-19   AP   Email Correspondence: RE: FW: RE: Upper Cuts                          0.08   300.00    $25.00


03-26-19   AP   Email Correspondence: Re: Status                                      0.08   300.00    $25.00


03-26-19   AP   Email Correspondence: Re: January MOR                                 0.08   300.00    $25.00


03-26-19   AP   Email Correspondence: Re: January MOR                                 0.08   300.00    $25.00


03-27-19   AP   Prepare/file Jan. 2019 MOR                                            0.42   300.00   $125.00


03-27-19   AP   Email Correspondence: RE: settlement offer to landlord                0.08   300.00    $25.00


03-28-19   AP   Email Correspondence: FW: Upper Cuts Gentleman's Grooming Place LLC   0.08   300.00    $25.00
                18-781 12/18-1/19 MOR review


03-29-19   AP   Contacted bk clerk re: status of cash collateral order                0.17   300.00    $50.00


                                                         Page: 7
     Case 18-00781-SMT          Doc 98     Filed 05/04/19 Entered 05/04/19 15:42:36           Desc Main
                                          Document     Page 14 of 18
04-02-19   AP   Email Correspondence: RE: FW: RE: Upper Cuts                           0.08   300.00    $25.00


04-02-19   AP   Email Correspondence: RE: settlement offer to landlord                 0.08   300.00    $25.00


04-03-19   AP   Email Correspondence: SunTrust adequate protection payments            0.08   300.00    $25.00


04-05-19   AP   Email Correspondence: RE: February MOR for Upper Cuts Gentlemen's      0.08   300.00    $25.00
                Grooming Place, Washington, DC


04-05-19   AP   Email Correspondence: RE: SunTrust adequate protection payments        0.08   300.00    $25.00


04-08-19   AP   Email Correspondence: Re: February MOR for Upper Cuts Gentlemen's      0.08   300.00    $25.00
                Grooming Place, Washington, DC


04-08-19   AP   Review, compile and file Feb. 2019 MOR                                 0.42   300.00   $125.00


04-08-19   AP   Email Correspondence: RE: FW: RE: Upper Cuts                           0.08   300.00    $25.00


04-09-19   AP   Email Correspondence: RE: SunTrust Bank/Upper Cuts - Cash Collateral   0.08   300.00    $25.00
                Order


04-09-19   AP   Email Correspondence: RE: SunTrust Bank/Upper Cuts - Cash Collateral   0.08   300.00    $25.00
                Order


04-10-19   AP   Email Correspondence: RE: Sun Trust Loan Payment, 04-08-2019           0.08   300.00    $25.00


04-12-19   AP   Email Correspondence: re: Bond Washington v. Upper Cuts DC, 2018 LTB   0.08   300.00    $25.00
                026709


04-12-19   AP   Email Correspondence: RE: Bond Washington v. Upper Cuts DC, 2018 LTB   0.08   300.00    $25.00
                026709


04-12-19   AP   Email Correspondence: RE: Bond Washington v. Upper Cuts DC, 2018 LTB   0.08   300.00    $25.00
                026709


04-12-19   AP   Email Correspondence: RE: Court Date: Wednesday, April 17th            0.08   300.00    $25.00


04-12-19   AP   Email Correspondence: Re: Court Date: Wednesday, April 17th            0.08   300.00    $25.00


04-12-19   AP   Email Correspondence: Re: Court Date: Wednesday, April 17th            0.08   300.00    $25.00


04-12-19   AP   Email Correspondence: RE: SunTrust Loan Payment, 04-10-2019            0.08   300.00    $25.00


04-15-19   AP   Call with Hardman re: cash collateral order and case status            0.50   300.00   $150.00


04-15-19   AP   Email Correspondence: RE: SunTrust Loan Payment, 04-10-2019            0.08   300.00    $25.00


04-15-19   AP   Email Correspondence: Upper Cuts Budget Projection April-July 2019     0.08   300.00    $25.00


04-15-19   AP   Email Correspondence: Re: SunTrust Loan Payment, 04-10-2019            0.08   300.00    $25.00

                                                         Page: 8
     Case 18-00781-SMT           Doc 98     Filed 05/04/19 Entered 05/04/19 15:42:36            Desc Main
                                           Document     Page 15 of 18
04-15-19   AP   Email Correspondence: RE: Upper Cuts Budget Projection April-July 2019   0.08   300.00    $25.00


04-15-19   AP   Email Correspondence: Re: SunTrust Loan Payment, 04-10-2019              0.08   300.00    $25.00


04-15-19   AP   Email Correspondence: Re: "office expenses" line item                    0.08   300.00    $25.00


04-15-19   AP   Email Correspondence: Re: SunTrust Loan Payment, 04-10-2019              0.08   300.00    $25.00


04-15-19   AP   Email Correspondence: Re: Upper Cuts Gentleman's Grooming Place LLC      0.25   300.00    $75.00
                18-781 12/18-1/19 MOR review


04-16-19   AP   Email Correspondence: RE: FW: RE: Upper Cuts                             0.08   300.00    $25.00


04-16-19   AP   Email Correspondence: Kevin and Michael CPA                              0.08   300.00    $25.00


04-16-19   AP   call with Suntrust re: cash collateral order and case status             0.67   300.00   $200.00


04-16-19   AP   Email Correspondence: Re: SunTrust Loan Payment, 04-10-2019              0.08   300.00    $25.00


04-16-19   AP   Email Correspondence: RE: Updated 4 Month Budget                         0.08   300.00    $25.00


04-17-19   AP   call with Suntrust re: cash collateral order                             0.33   300.00   $100.00


04-17-19   AP   Email Correspondence: Re: Updated 4 Month Budget                         0.33   300.00   $100.00


04-17-19   AP   Email Correspondence: RE: Updated 4 Month Budget                         0.08   300.00    $25.00


04-17-19   AP   Email Correspondence: RE: SunTrust Bank/Upper Cuts -- Bankruptcy Case    0.17   300.00    $50.00
                and Lease Issues


04-17-19   AP   Email Correspondence: RE: Updated 4 Month Budget                         0.08   300.00    $25.00


04-17-19   AP   Email Correspondence: Re: SunTrust Bank/Upper Cuts -- Bankruptcy Case    0.08   300.00    $25.00
                and Lease Issues


04-18-19   AP   Email Correspondence: FW: SunTrust Bank/Upper Cuts -- Debtor's Budget    0.08   300.00    $25.00
                Proposal for Contemplated Second Cash Collateral Order


04-18-19   AP   Email Correspondence: commercial lease with landlord                     0.08   300.00    $25.00


04-19-19   AP   Email Correspondence: RE: FW: SunTrust Bank/Upper Cuts -- Debtor's       0.08   300.00    $25.00
                Budget Proposal for Contemplated Second Cash Collateral Order


04-19-19   AP   Email Correspondence: RE: SunTrust Bank/Upper Cuts -- Debtor's Budget    0.08   300.00    $25.00
                Proposal for Contemplated Second Cash Collateral Order


04-19-19   AP   Drafting and filing motion to extend time to assume/reject lease with    2.25   300.00   $675.00
                proposed order


04-19-19   AP   Phone call w/ landlord counsel re: settlement                            0.08   300.00    $25.00

                                                          Page: 9
     Case 18-00781-SMT            Doc 98    Filed 05/04/19 Entered 05/04/19 15:42:36           Desc Main
                                           Document     Page 16 of 18
04-22-19   AP   Call with HM re: landlord inquiry                                       0.08   300.00    $25.00


04-22-19   AP   Email Correspondence: upper cuts lease extension                        0.08   300.00    $25.00


04-22-19   AP   Updating motion and order for use of cash collateral                    1.25   300.00   $375.00


04-22-19   AP   Email Correspondence: RE: SunTrust Bank/Upper Cuts -- Debtor's Budget   0.08   300.00    $25.00
                Proposal for Contemplated Second Cash Collateral Order


04-23-19   AP   Email Correspondence: FW: RE: [Not Virus Scanned] [Not Virus Scanned]   0.08   300.00    $25.00
                Re: Upper Cuts Gentleman's Grooming Place LLC 18-781 12/18-1/19 MOR
                review


04-23-19   AP   Email Correspondence: RE: RE: [Not Virus Scanned] [Not Virus Scanned]   0.08   300.00    $25.00
                Re: Upper Cuts Gentleman's Grooming Place LLC 18-781 12/18-1/19 MOR
                review


04-23-19   AP   Email Correspondence: RE: [Not Virus Scanned] [Not Virus Scanned] Re:   0.08   300.00    $25.00
                Upper Cuts Gentleman's Grooming Place LLC 18-781 12/18-1/19 MOR
                review


04-24-19   AP   Email Correspondence: RE: SunTrust Bank/Upper Cuts -- Debtor's Budget   0.08   300.00    $25.00
                Proposal for Contemplated Second Cash Collateral Order


04-26-19   AP   Email Correspondence: RE: SunTrust Bank/Upper Cuts -- Debtor's Budget   0.08   300.00    $25.00
                Proposal for Contemplated Second Cash Collateral Order


04-26-19   AP   fee app for cpa                                                         0.67   300.00   $200.00


04-30-19   AP   Email Correspondence: Re: SunTrust Bank/Upper Cuts -- Debtor's Budget   0.08   300.00    $25.00
                Proposal for Contemplated Second Cash Collateral Order


04-30-19   AP   Email Correspondence: Re: FW: RE: Upper Cuts                            0.08   300.00    $25.00


04-30-19   AP   Email Correspondence: March 2019 MOR                                    0.08   300.00    $25.00


04-30-19   AP   Email Correspondence: RE: [Not Virus Scanned] [Not Virus Scanned] Re:   0.08   300.00    $25.00
                Upper Cuts Gentleman's Grooming Place LLC 18-781 12/18-1/19 MOR
                review


05-01-19   AP   Email Correspondence: Re: SunTrust Bank/Upper Cuts -- Debtor's Budget   0.08   300.00    $25.00
                Proposal for Contemplated Second Cash Collateral Order


05-01-19   AP   Email Correspondence: RE: SunTrust Bank/Upper Cuts -- Debtor's Budget   0.08   300.00    $25.00
                Proposal for Contemplated Second Cash Collateral Order


05-01-19   AP   Email Correspondence: RE: Fwd: MOR March 2019 (signed)                  0.08   300.00    $25.00


05-01-19   AP   Email Correspondence: RE: March 2019 MOR                                0.08   300.00    $25.00


05-01-19   AP   Email Correspondence: RE: March 2019 MOR                                0.08   300.00    $25.00




                                                       Page: 10
       Case 18-00781-SMT           Doc 98     Filed 05/04/19 Entered 05/04/19 15:42:36                      Desc Main
                                             Document     Page 17 of 18
05-02-19   AP      Preparing, reviewing and filing notice and motion to use cash collateral         0.83     300.00        $250.00
                   and consent order.


05-02-19   AP      Email Correspondence: RE: March 2019 MOR                                         0.08     300.00         $25.00


05-02-19   AP      Reviewing/filing March 2019 MOR                                                  0.42     300.00        $125.00


                                                                                                 Services Subtotal: $14,350.00



Expenses
Date       Atty    Description                                                                 Quantity           Rate       Total

12-08-18   AP      BC mailing 0203020676                                                            1.00          4.44       $4.44


12-21-18   AP      BC mailing 0203021212                                                            1.00          7.73       $7.73


01-08-19   AP      BC mailing 0203021590                                                            1.00          3.97       $3.97


01-09-19   AP      BC mailing 0203021646                                                            1.00      21.56         $21.56


01-09-19   AP      BC mailing 0203021617                                                            1.00      67.47         $67.47


01-24-19   AP      BC mailing 0203022225                                                            1.00     161.56        $161.56


02-14-19   AP      BC mailing 0203023056                                                            1.00          4.95       $4.95


03-08-19   AP      BC mailing 0203023890                                                            1.00      30.55         $30.55


05-02-19   AP      Best Case Mailing: Notice, Motion and Order - Cash Collateral                    1.00      98.80         $98.80


                                                                                                  Expenses Subtotal: $401.03




Date       Payment Method                                                                            No                    Amount

12-06-18   Check                                                                                      1                  $10,000.00




                                                                                                    Subtotal             $14,751.03

                                                                                                           Tax               $0.00

                                                                                                          Total          $14,751.03

                                                                                                   Payment               $10,000.00

                                                                                              Balance Owing               $4,751.03

                                                           Page: 11
      Case 18-00781-SMT            Doc 98    Filed 05/04/19 Entered 05/04/19 15:42:36         Desc Main
                                            Document     Page 18 of 18


Statement Account Summary

 Previous Balance                   New Charges               Payments Received       Total Amount Outstanding

         $0.00              +        $14,751.03          -         $10,000.00     =           $4,751.03



Trust Account Balance $10,000.00

Operating Account Balance $0.00

Total Client Balance $4,751.03

Total Matter Balance $4,751.03

Please make all amounts payable to: AP Law Group, PLC




                                                        Page: 12
